     Case 1:19-cv-04427-GBD Document 1 Filed 05/15/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HECTOR VENTURA,

                       Plaintiff,
                                                            Civil Action No.:
               v.

CACH, LLC and
KIRSCHENBAUM & PHILLIPS, P.C,

                       Defendants.

                                VERIFIED COMPLAINT
                                  (Jury Trial Demanded)

       Plaintiff, Hector Ventura (“Plaintiff”), brings this action to secure redress against

unlawful debt collection practices engaged in by defendants, Kirschenbaum & Phillips,

P.C., (“K&P”) and CACH, LLC, (“CACH” and together with K&P “Defendants”) and

alleges as follows:

                             JURISDICTION AND VENUE

       1.      The Court has subject matter jurisdiction over this proceeding pursuant to

28 U.S.C. §§ 1331 and 1337, and 15 U.S.C. §1692k.

       2.      Venue in this Court is proper because (a) Defendants transact business in

this venue, and (b) Defendants’ debt collection activities to Plaintiff were conducted in

this venue.

                              NATURE OF THIS ACTION

       3.      In this action Plaintiff seeks, among other things, statutory and actual

money damages against Defendants for, inter alia, violations of the federal Fair Debt

Collection Practices Act (15 U.S.C. § 1692 et seq. [hereinafter “FDCPA”]) and New

York Judiciary Law § 487.
      Case 1:19-cv-04427-GBD Document 1 Filed 05/15/19 Page 2 of 10



THE FDCPA

       4.      The FDCPA regulates the behavior of debt collectors attempting to collect

debts on behalf of others or on their own behalf in the name of another. In enacting the

FDCPA, the United States Congress found that “[t]here is abundant evidence of the use

of abusive, deceptive, and unfair debt collection practices by many debt collectors,”

which “contribute to the number of personal bankruptcies, marital instability, to the loss

of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a). Congress also

found that existing laws and procedures for redressing debt collection activities were

inadequate to protect consumers. 15 U.S.C. §1692(b). Congress enacted the FDCPA to

eliminate abusive debt collection practices by debt collectors, to ensure that those debt

collectors who refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote uniform State action to protect consumers against debt

collection abuses. 15 U.S.C. §1692(e).

       5.      The FDCPA is a comprehensive statute that prohibits a catalog of

activities in connection with the collection of debts by third parties. The FDCPA

imposes civil liability on any person or entity that violates its provisions and establishes

general standards of debt collector conduct, defines abuse, and provides for specific

consumer rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare

certain rights to be provided to or claimed by debtors, forbid deceitful and misleading

practices, prohibit harassing and abusive tactics, and proscribe unfair or unconscionable

conduct, both generally and in a specific list of disapproved practices.

       6.      The FDCPA is a strict liability statute that provides for actual and

statutory damages upon the showing of one violation. The Second Circuit and other




                                              2
      Case 1:19-cv-04427-GBD Document 1 Filed 05/15/19 Page 3 of 10



federal courts have held that whether a debt collector’s conduct violates the FDCPA

should be judged from the standpoint of the “least sophisticated consumer.” Clomon v.

Jackson, 988 F.2d 1314 (2d Cir. 1993); Jeter v. Credit Bureau, Inc., 760 F.2d 1168 (11th

Cir. 1985); Graziano v. Harrison, 950 F.2d 107 (3rd Cir. 1991); Swanson v. Southern

Oregon Credit Service, Inc., 869 F.2d 1222 (9th Cir. 1988). The least sophisticated

consumer standard serves a dual purpose in that it ensures protection of all consumers,

even naive and trusting, against deceptive collection practices, and protects collectors

against liability for bizarre or idiosyncratic interpretations of collection notices.” Clomon

v. Jackson, 988 F.2d at 1318.

       7.      The FDCPA is a remedial statute that is construed liberally in favor of the

debtor. Sprinke v. SB&C, Ltd., 472 F. Supp. 2d 1235 (W.D. Wash. 2006); Clark v.

Capital Credit & Collection Services, Inc., 460 F.3d 1162 (9th Cir. 2006); Johnson v.

Riddle, 305 F.3d 1107 (10th Cir. 2002).

                                         PARTIES

       8.      Plaintiff is a natural person residing in the Bronx, New York.

       9.      Plaintiff is a consumer as that term is defined by §1692(a)(3) of the

FDCPA, and according to Defendants, Plaintiff allegedly owed a debt as that term is

defined by 15 U.S.C. § 1692a(5).

       10.     Upon information and belief, K&P, a law firm, is a New York

professional corporation, with its principal place of business located at 40 Daniel St #7,

Farmingdale, NY 11735.

       11.     Upon information and belief, K&P is a debt collector, as defined by 15

U.S.C. §1692a(6) in that it uses the mail to collect consumer debts in default which are

owed or due or alleged to be owed or due to others.


                                              3
     Case 1:19-cv-04427-GBD Document 1 Filed 05/15/19 Page 4 of 10



       12.     Upon information and belief, CACH is a Colorado limited liability

company authorized to do business in the State of New York.

       13.     Upon information and belief, CACH is a debt collector as defined

pursuant to 15 U.S.C. §1692a(6) and uses the mail to collect consumer debts in default

which are owed or due or alleged to be owed or due to others.

                                          FACTS

       14.     This action relates to Defendants’ efforts to collect from Plaintiff an

alleged consumer debt (the “Alleged Debt”).

       15.     The Alleged Debt arose out of a transaction in which the money, property,

insurance, or services which are the subject of the transaction were primarily for

personal, family, or household purposes and thus a “debt” as defined by 15 U.S.C.

§1692a(5).

       16.     In or about 2008, Plaintiff was sued by CACH on the Alleged Debt in the

Civil Court of the City of New York, Bronx County (the “Civil Court”), under the

caption CACH LLC vs. Hector Ventura, Index No.: CV-000691-08/BX (the “Debt

Collection Lawsuit”).

       17.     In the Debt Collection Lawsuit, it was alleged that CACH was assigned

ownership of the Alleged Debt.

       18.     The Debt Collection Lawsuit resulted in the entry of a default judgment in

favor of CACH and against Plaintiff (the “Default Judgment”).

       19.     Plaintiff first became aware of the Debt Collection Lawsuit and the

Default Judgment in or about January 2011 when he was notified by New York City

Marshal Robert Moses that his wages would be garnisheed (the “Wage Garnishment”).




                                             4
      Case 1:19-cv-04427-GBD Document 1 Filed 05/15/19 Page 5 of 10



       20.     In or about February 2011, Plaintiff moved Civil Court by order to show

cause the vacate the Default Judgment.

       21.     On February 24, 2011, the Civil Court “so ordered” a stipulation settling

the underlying debt (the “Stipulation of Settlement”).

       22.     Under the terms of the Stipulation of Settlement, Plaintiff agreed to make

monthly payments until the agreed settlement was fully paid.

       23.     Further under the terms of the Stipulation of Settlement, no interest was to

accrue, and Plaintiff had no obligation to pay any interest.

       24.     Plaintiff fully performed all obligations required of him under the

Stipulation of Settlement.

       25.     At the time the Debt Collection Lawsuit was filed, CACH was represented

by non-party Daniels Norelli Scully & Cecere PC (“DNSC”). Apparently, upon

information and belief, sometime after execution of the Stipulation of Settlement, at a

time better known to Defendants, prosecution of the Debt Collection Lawsuit Debt was

transferred by CACH from DNSC to K&P.

       26.     On or about October 10, 2018, Plaintiff’s employer was notified by New

York City Marshal Robert Moses that the Wage Garnishment against him was being

reinstated and that a balance of $7,094.74 remained due and owing on the Default

Judgement.

       27.     Upon discovery of the reinstated Wage Garnishment, Plaintiff contacted

K&P and was told that the Default Judgment was considered unsatisfied due to the

accrual of interest on the Stipulation of Settlement.




                                              5
     Case 1:19-cv-04427-GBD Document 1 Filed 05/15/19 Page 6 of 10



       28.     Plaintiff hired counsel and on or about January 24, 2019 moved the Civil

Court by order to show cause the vacate the Wage Garnishment and deem Default

Judgment satisfied.

       29.     Thereafter, Defendants withdrew the Wage Garnishment and filed a

Satisfaction of Judgment with the Civil Court.

       30.     Upon information and belief, the actions described herein are illustrative

of a pattern and practice of Defendants taking, en masse, debt collection actions including

the issuance of communications, judgment enforcement devices and court pleadings

produced by non-lawyers, at the instruction of non-lawyers and without meaningful

lawyer review or supervision and without the application of any independent attorney

judgment.

       31.     In the instant case, the lack of any meaningful attorney involvement

resulted in Defendants’ attempt to collect interest on the Stipulation of Settlement and

garnishee Plaintiff’s wages, despite the fact that the Default Judgment had been satisfied

and the Stipulation of Settlement fully performed.

       32.     Upon information and belief, Defendants did not undertake any reasonable

due diligence or take any steps to ensure that they were not attempting to collect a

judgment that had been previously satisfied.

       33.     Upon information and belief, Defendants’ debt collection abuses are part

of the business plans developed by Defendants whose high volume consumer debt

collection practices are more profitable by not conducting meaningful and effective

review of consumer files because the overwhelming majority of consumer debt collection

judgments are enforced against pro se judgment debtors who are, as a practical matter,




                                               6
      Case 1:19-cv-04427-GBD Document 1 Filed 05/15/19 Page 7 of 10



incapable of meaningfully challenging even the most inaccurate, false and deficient debt

collection efforts.

        34.     As a result of Defendants’ unlawful conduct complained of herein,

Plaintiff has sustained actual damages including, but not limited to, injury to reputation,

invasion of privacy, out-of-pocket expenses, pain, suffering, anxiety and mental anguish.

                               FIRST CAUSE OF ACTION
                              VIOLATION OF THE FDCPA
                      (15 U.S.C. § 1692 et. seq. Against All Defendants)

        35.     Plaintiff realleges and incorporates each of the above allegations as if fully

set forth herein.

        36.     By attempting to collect interest on the Stipulation of Settlement and

garnishee Plaintiff’s wages after the Default Judgment had been satisfied and the

Stipulation of Settlement fully performed, Defendants violated the FDCPA by, including

but not limited to, the following ways:

                (a)     15 U.S.C. §1692d - engaging in conduct the natural consequence
                        of which is to harass, oppress, or abuse Plaintiff;

                (b)     15 U.S.C. §1692e(2) - making false representations of the
                        character, amount, or legal status of the Alleged Debt;

                (c)     15 U.S.C. §1692e(3) - disseminating a communication relating to
                        the Alleged Debt without conducting a meaningful review of
                        underlying legal file or consumer account;

                (d)     15 U.S.C. §1692e(5) - threatening, or by extension taking, action
                        that cannot legally be taken;

                (e)     15 U.S.C. §1692e(10) - making false representations and using
                        deceptive means to collect or attempt to collect the Alleged Debt;

                (f)     Attempting to collect an amount not expressly authorized by the
                        agreement creating the debt or otherwise permitted by law - 15
                        U.S.C. §1692f;




                                              7
      Case 1:19-cv-04427-GBD Document 1 Filed 05/15/19 Page 8 of 10



                (g)    15 U.S.C. §1692f - otherwise using unfair or unconscionable
                       means to collect or attempt to collect the Alleged Debt.

        37.     As a result and consequence of Defendants’ repeated violations of the

FDCPA alleged herein, Plaintiff has been injured and Plaintiff is thus entitled to an award

of damages in accordance with the FDCPA including statutory damages, pain, suffering,

anxiety, mental anguish and attorney’s fees.

                            SECOND CAUSE OF ACTION
                           NEW YORK JUDICIARY LAW
                       (New York Judiciary Law § 487 against K&P)

        38.     Plaintiff realleges and incorporates each of the above allegations as if fully

set forth herein.

        39.     New York Judiciary Law § 487 creates a private right of action against an

attorney or counselor who “[i]s guilty of any deceit or collusion, or consents to any deceit

or collusion, with intent to deceive the court or any party;” or “willfully receives any

money or allowance for or on account of any money which he has not laid out or

becomes answerable for.”

        40.     Upon information and belief, K&P is guilty of deceit.

        41.     Upon information and belief, K&P perpetrated this deceit with intent to

deceive the state court, and Plaintiff.

        42.     Specifically, upon information and belief, K&P knowingly and falsely

represented that it had authority to collect interest on the Stipulation of Settlement and to

garnishee Plaintiff’s wages after the Default Judgment had been satisfied and the

Stipulation of Settlement fully performed.

        43.     Before representing that Defendants were entitled to collect interest on the

Stipulation of Settlement, K&P had a duty to meaningfully review the facts and make a



                                               8
      Case 1:19-cv-04427-GBD Document 1 Filed 05/15/19 Page 9 of 10



reasonable inquiry into the status of the Alleged Debt, the Debt Collection Lawsuit and

the Default Judgment.

       44.     As a result of these false representations, Plaintiff has suffered actual

damages, including, without limitation, injury to reputation, invasion of privacy, out-of-

pocket expenses, pain, suffering, anxiety and mental anguish.

       45.     K&P’s false representations are, as described above, upon information and

belief, part of a larger, recurring policy and practice that is designed and has the effect of

increasing K&P’s profits by increasing the number of consumer accounts handled and

lowering the cost of handling each account.

       46.     Plaintiff is entitled to treble his damages as a result of K&P’s violations of

Judiciary Law§ 487, reasonable attorney's fees, and costs.

       WHEREFORE, Plaintiff seeks judgment in his favor and damages against

Defendants, based on the following requested relief:

On the First Cause of Action:

               (a)      Actual damages 15 U.S.C. § 1692k(a)(1);

               (b)      Statutory damages 15 U.S.C. § 1692k(a)(2);

               (c)      Costs and reasonable attorney’s fees 15 U.S.C. § 1692k(a)(3); and

               (d)      Such other and further relief as may be necessary, just and proper.

On the Second Cause of Action:

               (a)      Treble damages,

               (b)      Costs and reasonable attorney’s fees.

               (c)      Such other and further relief as may be necessary, just and proper.




                                              9
    Case 1:19-cv-04427-GBD Document 1 Filed 05/15/19 Page 10 of 10



Dated: Nyack, New York
       May 15, 2019
                                        THE LAW OFFICES OF
                                        ROBERT J. NAHOUM, P.C.
                                        Attorneys for Plaintiff


                                        By:__________________________
                                               ROBERT J. NAHOUM
                                        48 Burd Street, Suite 300
                                        Nyack, NY 10960
                                        (845) 450-2906
                                        rjn@nahoumlaw.com




                                  10
